56 N.Y.2d 690 (1982)
In the Matter of New York State Teachers' Retirement System, Respondent,
v.
Robert Z. Srogi, as Commissioner of Assessment of the City of Syracuse, et al., Appellants.
Court of Appeals of the State of New York.
Decided May 6, 1982.
David M. Garber, Corporation Counsel (Eleanor Theodore of counsel), for appellants.
Harry L. Du Brin, Jr., and Karl E. Nisoff for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (84 AD2d 912).